

Exhibit 10.11




The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.
 
 
Salary Multiplier Rate
 
Termination Period
 
Change of Control
Continuation Period
 
 
(Section 4(a)(4))
 
(Section 1(n))
 
(Section 2)
 
 
 
 
 
 
 
Brendan M. Gibbons
 
2
 
2 years
 
24 months
Michael Jeppesen
 
2
 
2 years
 
24 months
Amy M. Klimek
 
2
 
2 years
 
24 months
Michael D. Stornant
 
2
 
2 years
 
24 months
Richard J. Woodworth
 
2
 
2 years
 
24 months






